The decision does not stand upon a modern rule, but one which, for aught that appears, has been always declared by courts to be the law. (1 Chit. Cr. L. 747; People v. Merrill, 14 N.Y. 74.) It is also recognized by statute (2 R.S., Pt. IV, chap. 2, art. 2, §§ 14, 15), and we know of no authority which will sustain a writ of error in a criminal case until after final judgment.
The writ in this case was, therefore, properly dismissed, and the order appealed from should be affirmed.
All concur.
Order affirmed. *Page 250